               Case 2:18-cv-00531-HCM-LRL Document 21 Filed 12/11/19 Page 1 of 1 PageID# 426




                                  UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF VIRGINIA
                                                    NORFOLK DIVISION
                                           Wednesday, December 11, 2019
MINUTES OF PROCEEDINGS IN     Open Court
PRESENT: THE HONORABLE Henry Coke Morgan, Jr., Senior United States District Judge
Courtroom Deputy: Lori Baxter
Law Clerk:   Josh Lang                                                            Reporter:    Carol Naughton, OCR

    Set:       2:30 p.m.                      Started:   2:30 p.m.                    Ended:    3:22 p.m.

    Case No.     2:18cv531


                 The Cincinnati Insurance Company
                           v.
                 Norfolk Truck Center, Inc.


    Appearances:           Robert T. Ross and Robert W. Best for the Plaintiff.    William W. Nexsen for the
    Defendant.


    Bench Trial held. Plaintiff presented evidence. Argument of Defendant heard. For the reasons stated
    on the record, the Court GRANTS summary judgment to the Defendants and orders that the Plaintiff pay the
    policy coverage of $250,000.00 to the Defendant. The Court will publish a written opinion stating the
    Court’s findings.    Court adjourned.


    Plaintiff’s Exhibits:
    Exhibits 1-11
    Excerpt of Exhibit 9
    Exhibit 12 – Folder with Expert Designations
